United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2316
                                   ___________

Larry Wayne Crites,                      *
                                         *
             Appellant,                  *
                                         *
Doris Ann Crites,                        *
                                         *
             Plaintiff,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
Division of Family Services; Social      *      [UNPUBLISHED]
Security Administration,                 *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: August 24, 1998
                              Filed: August 28, 1998
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Larry Wayne Crites and his wife, Doris Ann Crites, filed suit against the
Division of Family Services (DFS) and the Social Security Administration. They
alleged in their complaint that “General Relief denied my benefits on 07/09/1990,” and
that “Social Security has denied my benefits since Dec 5, 1988 until Sept 20, 1994”;
they sought a court hearing “to receive back benefits.” The district court1 construed
the complaint as contesting under 42 U.S.C. § 405(g) the denial of social security
benefits to Mrs. Crites. The court concluded Mr. Crites was not a proper plaintiff and
struck him from the case. Noting there was no indication that Mrs. Crites had
exhausted her available administrative remedies, the court then dismissed the action
without prejudice.

       Mr. Crites appeals, appearing to challenge only the decision to strike him from
the case. It appears from his brief that plaintiffs intended their complaint to encompass
DFS&s termination of Mr. Crites&s benefits. See Mo. Rev. Stat. § 208.015 (1994) (DFS
determines whether claimant is entitled to general relief benefits). Plaintiffs, however,
did not allege a constitutional violation or any other basis for federal jurisdiction over
a claim for benefits under Missouri statutes. See Berger Levee Dist. v. United States,
128 F.3d 679, 680 (8th Cir. 1997) (under 28 U.S.C. § 1331, federal courts have
original jurisdiction over actions arising under the Constitution, laws, or treaties of
United States); Williams v. Hopkins, 130 F.3d 333, 337 (8th Cir.) (violation of state
statute does not infringe federal Constitution), cert. denied, 118 S. Ct. 595 (1997). We
thus conclude the district court&s dismissal of the complaint without prejudice was
proper as to both plaintiffs. Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                           -2-